Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/7/2018 and10/08/2020 are being considered by the examiner.

	Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 04/14/2021 is acknowledged. The traversal is on the ground(s) that that the allowance of Group I would also necessitate the patentability of Group II and Group III and that in the interest of economic prosecution, Groups I, II, and III should be examined together.  This is not found persuasive because according to 37 CFR 1.475(b), an international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

	The instant application contains three inventions in the apparatus category and the independent claims were taught by prior art as shown in the Requirement for
Restriction/Election therefore does not comply with 37 CFR 1.475. Therefore the
Applicant’s argument is moot.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of solid-state light emitting devices are placed in the tip portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gono (US 20120271103) as stated on the IDS.
	Regarding claim 1, Gono teaches, electronic scope (FIG. 1) comprising: an insertion tube (6) configured to be inserted into a body cavity and provided with a light emission port in its tip portion (15, para 51); a light guide (27) configured to guide light down to the tip portion (11) of the insertion tube so as to emit first light from the tip portion (Fig. 1, para 51); and a light emitting device (25) configured to emit second light 
	Regarding claim 2, Gono teaches the light emitting device (25) is placed in the tip portion (fig. 1, para 65).
	Regarding claim 5, Gono teaches a light source device (Fig. 1, 23) configured to emit the first light to the light guide (Fig. 1, 27, para 53).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gono in view of Kaku (US 20140316283).
Regarding claim 3, Gono teaches all of the elements of claim 1.  Gono teaches the second light is a blue light but does not disclose that the peak wavelength is between 405 nm and 425 nm.
However, Kaku teaches and endoscope system (Fig. 1) comprising: an insertion tube (16) configured to be inserted into a body cavity and provided with a light emission port in its tip portion (49); a light guide (43) configured to guide light down to the tip portion (16a) of the insertion tube so as to emit first light from the tip portion (para. 53). Kaku also teaches the second light is a blue light (131a) which emits the blue narrowband light having a center or peak wavelength of 420 nm (Fig. 17, para 83).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to substitute the LED disclosed by Gono with the one disclosed by Kaku.  One would be motivated to make this modification to increase the contrast between blood vessels and other parts by irradiating the blood vessels with light in this wavelength range (para 83).
4 is rejected under 35 U.S.C. 103 as being unpatentable over Gono in view of Ramanujam (US 20160287063) as stated on the IDS.
	Regarding claim 4, Gono teaches all of the element in claim 1.  Gono does not teach a plurality of solid-state light emitting devices are placed in the tip portion, and the light emitting device is one of the plurality of solid-state light emitting devices.	
	However, Ramanujam teaches a colposcope (fig. 1): to be inserted into a body cavity and provided with a light emission port in its tip portion (108, paras. 44 and 50). Ramanujam also teaches the solid-state light emitting devices (116a, 116b, and 116c) are placed in the tip portion (108), and the light emitting device is one of the plurality of solid-state light emitting devices (116b, para 50).  It would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, to substitute the blue LED disclosed by Gono with the concentric ring of LEDs disclosed by Ramanujam.  One would be motivated to make this modification for enhanced interrogation of the underlying vasculature (para 71).
 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL ROTH whose telephone number is (571)272-4481.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.R./Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795